Case 2:19-cv-03389-KAM-SJB Document 28 Filed 07/28/20 Page 1 of 25 PageID #: 867



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------
 EUGENE SCALIA, 1
 Secretary of Labor,
 United States Department of Labor,                  Memorandum & Order

                   Plaintiff,                        19-CV-3389(KAM)(SJB)

      -against-

 KDE EQUINE, LLC and
 STEVE ASMUSSEN,

               Defendants.
 --------------------------------------X

 KIYO A. MATSUMOTO, United States District Judge:

             Presently before the court is a motion filed by

 defendants KDE Equine, LLC and Steve Asmussen (collectively,

 “Defendants”).     Defendants’ motion seeks dismissal of this

 action on the ground that it was filed in an improper venue.             In

 the alternative, Defendants seek transfer of this action to the

 United States District Court for the Western District of

 Kentucky, or a stay of this action until a related case in the

 Western District of Kentucky is resolved.          For the reasons

 herein, Defendants’ motion is DENIED.

                                  Background

             The United States Department of Labor (the “DOL”)

 initiated this case in June 2019.        (See generally ECF No. 1,



 1 Eugene Scalia is now the United States Secretary of Labor. Pursuant
 to Federal Rule of Civil Procedure 25(d), Secretary Scalia replaces
 former secretary R. Alexander Acosta as the plaintiff in this action.
Case 2:19-cv-03389-KAM-SJB Document 28 Filed 07/28/20 Page 2 of 25 PageID #: 868



 Complaint (“Compl.”).)      Defendant KDE Equine, LLC (“KDE Equine”)

 is an LLC registered in Texas that operates training stables for

 thoroughbred race horses in various locations in the United

 States, including a training stable that is open all year at

 Belmont Park Race Track in Elmont, New York.          (Id. at ¶¶ 7-9.)      In

 addition, KDE Equine personnel attend races at Saratoga Race

 Course in Saratoga Springs, New York, and at Aqueduct Racetrack in

 Queens, New York.      (Id. at ¶ 10.)     Elmont and Queens are both

 located in the Eastern District of New York, whereas Saratoga

 Springs is located in the Northern District of New York.

 Defendant Steve Asmussen (“Mr. Asmussen”) is a founder, managing

 member, and the President of KDE Equine.          (Id. at ¶ 11.)

              Defendants employ hot walkers and groomers.          (Id. at ¶

 7.)   A hot walker’s main duty is walking alongside race horses,

 including to warm them up before races or to cool them down

 afterward.    (Id. at ¶ 36.)     Hot walkers also have some

 responsibility for cleaning the stables, cleaning the horses, and

 other assorted tasks.      (Id. at ¶ 37.)     Groomers are responsible

 for brushing the horses and cutting their hair, as well as

 assisting with cleaning the stables and putting on or removing

 saddles and bridles.      (Id. at ¶ 38)

             The DOL alleges that Defendants did not accurately

 document the hours worked by hot walkers and groomers each day,


                                       2
Case 2:19-cv-03389-KAM-SJB Document 28 Filed 07/28/20 Page 3 of 25 PageID #: 869



 and that hot walkers were typically scheduled to work at least

 46.5 hours per week, while groomers were typically scheduled to

 work at least 60 hours per week.          (Id. at ¶¶ 40-43.)    In addition

 to these scheduled hours, the employees also spent time traveling

 between race tracks or performing additional work as necessary.

 (Id. at ¶¶ 44-45.)      The DOL alleges that Defendants created false

 timesheets with inaccurate hours listed for their employees.             (Id.

 at ¶¶ 46-49.)     The DOL brought two claims against Defendants under

 the Fair Labor Standards Act (the “FLSA”): one for allegedly

 failing to pay employees the overtime rate required by the FLSA,

 and one for allegedly failing to make, keep, and preserve adequate

 and accurate records of the employees’ wages and hours.            (Id. at

 ¶¶ 85-59.)

             Prior to the initiation of this action, in June 2015,

 the DOL filed a complaint against the same Defendants in the

 United States District Court for the Western District of Kentucky.

 (Case No. 15-cv-562 (the “Kentucky action”).)           In the Kentucky

 action, which is pending before Judge Claria Horn Boom, the DOL

 alleged the same two violations of the FLSA related to Defendants’

 employees working at Churchill Downs racetrack in Louisville,

 Kentucky.    (See 15-cv-562, ECF No. 43, Amended Complaint.)           In May

 2019, Judge Boom conducted a three-day bench trial.            (See 15-cv-

 562, ECF Nos. 117-25.)      On Judge Boom’s order, the parties filed


                                       3
Case 2:19-cv-03389-KAM-SJB Document 28 Filed 07/28/20 Page 4 of 25 PageID #: 870



 post-trial briefing in July 2019.         (15-cv-562, ECF Nos. 128, 129.)

 The Kentucky action remains pending.

             Defendants have moved for this case, filed in the

 Eastern District of New York, to be dismissed for improper venue;

 or, in the alternative, for either a transfer of this case to the

 Western District of Kentucky, or a stay of this case pending the

 outcome of the Kentucky action.        (ECF No. 23, Defendants’ Motion

 to Dismiss or to Transfer or Stay (“Mot.”); see ECF No. 25,

 Defendants’ Reply in Support (“Reply”).)          The DOL opposed the

 motion.    (ECF No. 24, Plaintiff’s Opposition to Defendants’ Motion

 (“Opp.”).)

                               Legal Standards
    I.     Venue

             Under the so-called federal “venue statute,” 28 U.S.C. §

 1391, a particular judicial district is the proper venue for a

 civil action if it is: “(1) a judicial district in which any

 defendant resides, if all defendants are residents of the State in

 which the district is located; (2) a judicial district in which a

 substantial part of the events or omissions giving rise to the

 claim occurred, or a substantial part of property that is the

 subject of the action is situated; or (3) if there is no district

 in which an action may otherwise be brought as provided in this

 section, any judicial district in which any defendant is subject



                                       4
Case 2:19-cv-03389-KAM-SJB Document 28 Filed 07/28/20 Page 5 of 25 PageID #: 871



 to the court’s personal jurisdiction with respect to such action.”

 28 U.S.C. § 1391(b)(1)-(3).

             “On a motion to dismiss a complaint under Rule 12(b)(3)

 for improper venue, ‘the plaintiff bears the burden of

 establishing that venue is proper.’”         Cold Spring Harbor Lab. v.

 Ropes & Gray LLP, 762 F. Supp. 2d 543, 551 (E.D.N.Y. 2011)

 (quoting French Transit v. Modern Coupon Sys., 858 F.Supp. 22, 25

 (S.D.N.Y.1994)).     Where the court relies on the pleadings and

 affidavits to adjudicate the motion to dismiss, “the plaintiff

 need only make a prima facie showing of venue.”           Gulf Ins. Co. v.

 Glasbrenner, 417 F.3d 353, 355 (2d Cir. 2005) (quoting CutCo

 Indus. v. Naughton, 806 F.2d 361, 364–65 (2d Cir.1986))

 (alteration omitted).      If the court deems the action was brought

 in an improper venue, the court “shall dismiss, or if it be in the

 interest of justice, transfer [the] case to any district or

 division in which it could have been brought.”           28 U.S.C. §

 1406(a).    In deciding the motion to dismiss, the court “view[s]

 all the facts in a light most favorable to [the] plaintiff.”

 Phillips v. Audio Active Ltd., 494 F.3d 378, 384 (2d Cir. 2007).

    II.   Transfer

             Even when venue is proper, “[f]or the convenience of

 parties and witnesses, in the interest of justice, a district

 court may transfer any civil action to any other district or


                                       5
Case 2:19-cv-03389-KAM-SJB Document 28 Filed 07/28/20 Page 6 of 25 PageID #: 872



 division where it might have been brought . . . .”           28 U.S.C. §

 1404(a).

             “District courts have broad discretion in making

 determinations of convenience under Section 1404(a) and notions of

 convenience and fairness are considered on a case-by-case basis.”

 D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006).

 “Among the factors to be considered in determining whether to

 grant a motion to transfer venue ‘are, inter alia: (1) the

 plaintiff’s choice of forum, (2) the convenience of witnesses, (3)

 the location of relevant documents and relative ease of access to

 sources of proof, (4) the convenience of parties, (5) the locus of

 operative facts, (6) the availability of process to compel the

 attendance of unwilling witnesses, and (7) the relative means of

 the parties.’”     N.Y. Marine & Gen. Ins. Co. v. Lafarge N. Am.,

 Inc., 599 F.3d 102, 112 (2d Cir. 2010) (quoting D.H. Blair, 462

 F.3d at 106).     Courts also consider “the forum’s familiarity with

 the governing law and “trial efficiency and the interests of

 justice, based on the totality of the circumstances.”            Glass v. S

 & M NuTec, LLC, 456 F. Supp. 2d 498, 501 (S.D.N.Y. 2006).             “There

 is no strict formula for the application of these factors, and no

 single factor is determinative.”          Rindfleisch v. Gentiva Health

 Sys., Inc., 752 F. Supp. 2d 246, 250 (E.D.N.Y. 2010).




                                       6
Case 2:19-cv-03389-KAM-SJB Document 28 Filed 07/28/20 Page 7 of 25 PageID #: 873



    III. Stay

             “Incidental to the Court’s power to control its docket

 is its broad power to stay proceedings in order to promote

 judicial economy and fairness to the litigants.”           Galati v.

 Pharmacia & Upjohn Co., No. 10-cv-3899, 2011 WL 2470047, at *1

 (E.D.N.Y. June 17, 2011).       “In order to promote judicial economy,

 if competing cases are filed in two federal courts, ‘the general

 principle is to avoid duplicative litigation.’”           Regions Bank v.

 Wieder & Mastroianni, P.C., 170 F. Supp. 2d 436, 439 (S.D.N.Y.

 2001) (quoting Colorado River Water Conservation Dist. v. United

 States, 424 U.S. 800, 817 (1976)).         “The general rule in th[e

 Second] Circuit is that, as a principle of sound judicial

 administration,” where competing lawsuits are filed, “the first

 suit should have priority, absent the showing of balance of

 convenience in favor of the second action, or unless there are

 special circumstances which justify giving priority to the

 second.”    William Gluckin & Co. v. Int’l Playtex Corp., 407 F.2d

 177, 178 (2d Cir. 1969) (quotation and citations omitted).             “In

 deciding between competing jurisdictions, it has often been stated

 that the balancing of convenience should be left to the sound

 discretion of the district courts.”         Id.




                                       7
Case 2:19-cv-03389-KAM-SJB Document 28 Filed 07/28/20 Page 8 of 25 PageID #: 874



                                  Discussion

    I.    Motion to Dismiss for Improper Venue

             Defendants argue that venue in this court is improper

 because KDE Equine’s workforce is transitory, and the employees

 work in various locations throughout the year, with “several” of

 them residing “mainly outside of New York for significant periods

 of the year.”     (Mot. at 6-7.)     This argument is unavailing.

             The DOL must make only a prima facie showing that venue

 in the Eastern District of New York is proper, Glasbrenner, 417

 F.3d at 355, and at this stage, the court must construe all facts

 in a light most favorable to the DOL, Phillips, 494 F.3d at 384.

 Venue is proper in the “judicial district in which a substantial

 part of the events or omissions giving rise to the claim occurred,

 or a substantial part of property that is the subject of the

 action is situated.”      28 U.S.C. § 1391(b)(2).       Thus, “in a federal

 FLSA overtime wages case where the defendant is [an employer],”

 even if the employer is not subject to personal jurisdiction in a

 judicial district, that district is still a proper venue if “a

 substantial part of the events or omissions giving rise to this

 claim occurred” there.      Marcus v. Am. Contract Bridge League, 562

 F. Supp. 2d 360, 363 (D. Conn. 2008).

             Here, the complaint sufficiently articulates that a

 substantial part of the events giving rise to the alleged FLSA


                                       8
Case 2:19-cv-03389-KAM-SJB Document 28 Filed 07/28/20 Page 9 of 25 PageID #: 875



 violations took place in the Eastern District of New York.             The

 DOL alleges that, in addition to employees working occasionally at

 Saratoga Race Course and Aqueduct Racetrack (the latter of which

 is in the Eastern District of New York), Defendants operate a

 “year-round” training stable at Belmont Park Race Track in Elmont,

 New York, located in the Eastern District of New York.            (Compl. ¶

 9.)   Throughout the complaint, the DOL alleges only violations

 that occurred in New York.       For example, the DOL specifically

 alleges that “Defendants’ hot walkers and groomers in New York

 regularly work” in excess of 40 hours per week.           (Id. at ¶ 39; see

 generally ECF No. 24-1, Declaration of Lisa Mikita (“Mikita

 Decl.”).)    The alleged violations stem directly from work

 performed at the three race tracks in New York, two of which are

 in the Eastern District.       (See, e.g., Compl. ¶ 62 (“Defendants

 paid this employee at a regular rate . . . well below the

 applicable New York state minimum wage”); ¶ 71 (“Defendants’ H-2B

 employees in New York regularly worked in excess of 40 hours in a

 week but Defendants did not pay premium pay”).)

             Moreover, the record at this stage of the litigation

 reflects that Defendants have a significant workforce based in

 the Eastern District of New York.         As part of its investigation,

 the DOL requested certain records and information from

 Defendants, including contact information for Defendants’


                                       9
Case 2:19-cv-03389-KAM-SJB Document 28 Filed 07/28/20 Page 10 of 25 PageID #: 876



  employees.    (Mikita Decl. ¶ 9.)      Defendants’ counsel responded

  by email in January 2018, stating: “Most of the hourly employees

  reside at the housing provided at Belmont Park.”           (Id. at ¶ 10.)

  Defendants then provided the DOL a list of 113 employees of “KDE

  Equine LLC –NY,” all of whom, except for two, had addresses in

  New York.    (Id. at ¶ 11.)

              The DOL has thus made a prima facie showing that venue

  is proper in this court, because a significant amount of the work

  giving rise to the alleged violations was performed in this

  district.    See Holmes v. Romeo Enterprises, LLC, No. 15-cv-3915,

  2015 WL 10848308, at *2 (S.D.N.Y. Nov. 2, 2015) (venue proper

  where “alleged overtime hours” were worked); Marcus, 562 F. Supp.

  2d at 363.    Defendants’ motion concedes that “the workers in this

  suit work in New York.”      (Mot. at 4.)     Defendants’ argument that

  its employees also worked in other locations throughout the year

  (see id.) is not enough for the court to find that venue is not

  proper.   The DOL’s complaint is solely focused on the violations

  that occurred in this district, i.e., work that occurred in New

  York for which Defendants allegedly did not comply with the FLSA.

  Given Defendants’ year-round presence at Belmont and part-time

  presence at one other track in the Eastern District of New York,

  the court finds that the DOL has sufficiently alleged that a




                                       10
Case 2:19-cv-03389-KAM-SJB Document 28 Filed 07/28/20 Page 11 of 25 PageID #: 877



  substantial amount of work giving rise to the cause of action was

  performed in the Eastern District of New York.

              Accordingly, Defendants’ motion to dismiss is denied.

     II.   Motion to Transfer to the Western District of Kentucky

              In the alternative, Defendants argue that this case

  should be transferred to the Western District of Kentucky, due to

  the policy considerations favoring resolution of related claims by

  the same tribunal, and for the convenience of the parties and

  witnesses.    (See Mot. at 8-17.)

              “In determining whether to transfer venue, courts

  examine (1) whether the action could have been brought in the

  proposed transferee forum; and (2) whether the transfer would

  promote the convenience of parties and witnesses and would be in

  the interests of justice.”       Rabbi Jacob Joseph Sch. v. Province of

  Mendoza, 342 F. Supp. 2d 124, 130 (E.D.N.Y. 2004).

              A. Whether this Action Could Have Been Brought in the
                 Western District of Kentucky

              Regarding the first prong, the DOL argues that

  Defendants have not met their burden to show that venue would have

  been proper in the Western District of Kentucky.           (Opp. at 9-10.)

  The court agrees.     Defendants’ motion asserts in a conclusory

  fashion that “[t]his action should have been filed in the




                                       11
Case 2:19-cv-03389-KAM-SJB Document 28 Filed 07/28/20 Page 12 of 25 PageID #: 878



  W.D.K.Y.”    (Mot. at 6.)    This assertion finds no support in the

  available record.

              Under the first possible source of venue set forth in

  the federal venue statute, an action may be brought in a

  district where all of the defendants are residents.           28 U.S.C. §

  1391(b)(1).    Defendants in this case do not all reside in the

  Western District of Kentucky.       For purposes of venue, natural

  persons, including defendant Mr. Asmussen, “shall be deemed to

  reside in the judicial district in which that person is

  domiciled.”    28 U.S.C. § 1391(c)(1).      Mr. Asmussen is domiciled

  in Texas.    (ECF No. 23-1, Declaration of Clark O. Brewster

  (“Brewster Decl.”), ¶ 32.)       Thus, venue does not lie in the

  Western District of Kentucky under Section 1391(b)(1) of the

  venue statue, because not all Defendants reside there.

              Venue is also appropriate in a district where a

  “substantial part” of the events or omissions leading to the

  cause of action took place.       28 U.S.C. § 1391(b)(2); see Gulf

  Ins. Co. 417 F.3d at 354.       As discussed above, the allegations

  in the complaint primarily occurred in New York, to New York-

  based employees, by an entity describing itself as “KDE Equine

  LLC – NY.”    Defendants have not alleged any events, let alone

  that a substantial part of all events, took place in the Western

  District of Kentucky.


                                       12
Case 2:19-cv-03389-KAM-SJB Document 28 Filed 07/28/20 Page 13 of 25 PageID #: 879



              Even if there is some overlap between KDE Equine’s

  employees in Kentucky and its employees in New York, the overlap

  appears to be negligible.       There are 270 total employees at

  issue across both the Kentucky action and this case; of those

  270 employees, the DOL represents that only five, or less than

  two percent, worked in both Kentucky and New York, and thus

  appear in both lawsuits.      (Opp. at 5, 12 n.9.)      Defendants do

  not argue otherwise.      (Reply at 1 (“[T]here are at least five

  workers who have overlapping claims in both lawsuits.”).)            Five

  employees also working in Kentucky is not substantial enough to

  establish venue for this case.       See Justiniano v. First Student

  Mgmt. LLC, No. 16-cv-2729, 2017 WL 1592564, at *7 (E.D.N.Y. Apr.

  26, 2017) (four out of 150 relevant employees working in a

  district was not a “substantial” connection for purposes of

  venue).

              Because Defendants have failed to show that venue would

  have been proper in the Western District of Kentucky, the motion

  to transfer under Section 1404(a) is denied.

              B. The Convenience Factors

              Even if venue for this action were proper in the Western

  District of Kentucky, Defendants also fail to meet the second

  prong required under Section 1404(a).         The second prong consists

  of a multi-factor balancing test, in which no single factor is


                                       13
Case 2:19-cv-03389-KAM-SJB Document 28 Filed 07/28/20 Page 14 of 25 PageID #: 880



  dispositive.    See Rindfleisch, 752 F. Supp. 2d at 250.          The

  factors considered by the court are discussed below.           On balance,

  they weigh against a transfer of this action.

                 1. Plaintiff’s Choice of Forum

              The first factor, the plaintiff’s choice of forum,

  weighs against transfer.      The DOL filed this action in this

  district, and a “plaintiff’s choice of forum is generally

  accorded great weight and should not be disturbed unless other

  factors weigh strongly in favor of transfer.”          U.S. ex rel. New

  York ex rel. Rold v. Raff & Becker, LLP, No. 11-cv-6374, 2014 WL

  1278136, at *5 (E.D.N.Y. Mar. 27, 2014).

                 2. Convenience of Witnesses

              The second factor, convenience for the potential

  witnesses, is often considered to be the most important when

  evaluating whether to transfer an action.         See EasyWeb

  Innovations, LLC v. Facebook, Inc., 888 F. Supp. 2d 342, 350

  (E.D.N.Y. 2012).     Courts must not only weigh the number of

  witnesses who would be convenienced or inconvenienced by a given

  venue, but also the materiality of their potential testimony.

  See Herbert Ltd. P’ship v. Elec. Arts Inc., 325 F. Supp. 2d 282,

  286 (S.D.N.Y. 2004).      Most of the material testimony in this

  case will likely be provided by witnesses from New York.




                                       14
Case 2:19-cv-03389-KAM-SJB Document 28 Filed 07/28/20 Page 15 of 25 PageID #: 881



              Defendants argue that the current forum will

  inconvenience Mr. Asmussen (who resides in Texas), Scott Blasi

  (a KDE Equine trainer residing in Indiana, who primarily works

  in Kentucky), Pete Belanto (a KDE Equine accountant residing in

  California), two Kentucky-based DOL investigators, and the KDE

  Equine employees who worked in both Kentucky and New York.

  (Mot. at 10-13; see Brewster Decl. ¶ 32.)         Though these

  witnesses do not reside in New York, many of them do not reside

  in Kentucky, either.      Nor is it persuasive for Defendants to

  argue that their own employees would be inconvenienced by having

  to travel to New York, when Defendants are clearly engaged in

  substantial business operations in New York.

              On the other hand, transferring this case to the

  Western District of Kentucky would make it difficult for

  Defendants’ hourly workers to testify.         Those workers, who by

  Defendants’ own admission mostly reside at Belmont Park in

  Elmhurst, New York (see Mikita Decl. ¶ 10), are the alleged

  victims of the FLSA violations, and testimony from at least some

  of them would be necessary as part of discovery and at trial.             A

  transfer would also be inconvenient for the DOL investigators

  based in New York.     While Defendants assert that two

  investigators are based in Kentucky, the Defendants’ pay




                                       15
Case 2:19-cv-03389-KAM-SJB Document 28 Filed 07/28/20 Page 16 of 25 PageID #: 882



  practices in New York were primarily investigated by the DOL’s

  Long Island District Office.       (See id. at ¶ 4.)

              Therefore, most of the material witnesses are either

  based in the Eastern District of New York, or are capable of

  appearing in the Eastern District of New York.

                3. Location of Documents and Sources of Proof

              The parties agree that the third factor, the location

  of the relevant documents and the sources of proof, should not

  play a significant role in this analysis.         (See Mot. at 13; Opp.

  at 17.)    “In an era of electronic documents, easy copying and

  overnight shipping, this factor assumes much less importance

  than it did formerly.”      ESPN, Inc. v. Quiksilver, Inc., 581 F.

  Supp. 2d 542, 548 (S.D.N.Y. 2008).        Accordingly, this factor is

  neutral.

                4. Convenience of Parties

              Defendants argue that the convenience factor is

  neutral, because of the ease with which the parties can travel

  by air.    (See Mot. at 13.)     The DOL contends that a transfer to

  the Western District of Kentucky would be inconvenient, because

  the DOL’s primary investigator of KDE Equine’s operation in New

  York is based in New York.       (Opp. at 16-17.)     The DOL presumably

  chose to file suit in this district at least in part because it

  was the most convenient forum, and “[a] transfer of venue should


                                       16
Case 2:19-cv-03389-KAM-SJB Document 28 Filed 07/28/20 Page 17 of 25 PageID #: 883



  not merely shift the burden of inconvenience from one party to

  another.”    Schwartz v. Marriott Hotel Servs., Inc., 186 F. Supp.

  2d 245, 250 (E.D.N.Y. 2002).       As discussed, Mr. Asmussen will be

  required to travel regardless of whether this action continues

  in this district or in the Western District of Kentucky, so

  there is no reason to inconvenience the DOL, particularly in

  light of Defendants’ year-round presence in this district.

                5. The Locus of Operative Facts

              Although “in a nationwide FLSA action . . . it is

  often difficult to fix a single locus of operative facts, . . .

  courts have concluded that operative facts may be found at the

  locations where employees worked, notwithstanding allegations

  that a uniform corporate policy caused the FLSA violations.”

  Flood v. Carlson Restaurants Inc., 94 F. Supp. 3d 572, 579

  (S.D.N.Y. 2015); see Bukhari v. Deloitte & Touche LLP, No. 12-

  cv-4290, 2012 WL 5904815, at *5 (S.D.N.Y. Nov. 26, 2012) (“the

  locus of operative facts is the location of the alleged

  violations . . . not the corporate headquarters”).

              The locus of operative facts in this case very clearly

  lies in the Eastern District of New York, where, as discussed

  above, almost all of the employees in question worked for

  significant periods of time and where the alleged underpayment

  occurred.    Thus, even if there may have been a broader policy


                                       17
Case 2:19-cv-03389-KAM-SJB Document 28 Filed 07/28/20 Page 18 of 25 PageID #: 884



  that gave rise to the alleged violations in New York, this

  factor weighs against a transfer to the Western District of

  Kentucky.

                6. Ability to Compel Attendance of Witnesses

              Defendants argue that certain key witnesses, such as

  the KDE Equine employees mentioned above, live more than 100

  miles outside of this court’s jurisdiction.          See Fed. R. Civ. P.

  45(c)(1) (“[A] court generally cannot issue a subpoena that

  would compel a non-party witness to travel more than 100

  miles.”)    However, many of those witnesses also live more than

  100 miles from the Western District of Kentucky.           This factor,

  therefore, is neutral.

                   7. Relative Means of the Parties

              “A party arguing for or against a transfer because of

  inadequate means must offer documentation to show that transfer

  (or lack thereof) would be unduly burdensome to his finances.”

  Neil Bros. v. World Wide Lines, Inc., 425 F. Supp. 2d 325, 331

  (E.D.N.Y. 2006) (quoting Federman Assocs. v. Paradigm Medical

  Indus., Inc., No. 96-cv-8545, 1997 WL 811539, *4 (S.D.N.Y.

  Apr.8, 1997)). Defendants do not contend that they lack the

  means to appear in the Eastern District of New York, and have

  provided no documentation suggesting as much.          The fact that

  Defendants’ have the means to operate a substantial portion of

                                       18
Case 2:19-cv-03389-KAM-SJB Document 28 Filed 07/28/20 Page 19 of 25 PageID #: 885



  their business in this district suggests they have the means to

  litigate in this district.

                8. Forum’s Familiarity with the Governing Law

              Both parties agree that this factor is neutral, given

  that “[f]amiliarity with the governing law as a factor in

  determining transfer of venue is generally given little weight

  in federal courts.”     Am. Eagle Outfitters, Inc. v. Tala Bros.

  Corp., 457 F. Supp. 2d 474, 479 (S.D.N.Y. 2006); (see Mot. at

  14; Opp. at 18).     The court agrees, as both proposed venues are

  federal courts capable of applying federal labor law.

                9.   Trial Efficiency and the Interests of Justice

              Defendants argue that it would be more efficient to

  litigate this case in the Western District of Kentucky because

  there is a related case currently pending there.           (See Mot. at

  15-16.)   The court does not agree that the existence of the

  Kentucky action compels a transfer of this case.           Although both

  this case and the Kentucky action involve FLSA claims against

  Defendants, they concern different groups of employees who were

  allegedly underpaid at different times.

              Though the eventual adjudication of the Kentucky

  action, which is already at an advanced stage, may be relevant

  to this case, there is no reason that it would be more efficient




                                       19
Case 2:19-cv-03389-KAM-SJB Document 28 Filed 07/28/20 Page 20 of 25 PageID #: 886



  to have these separate claims heard by the same court. 2           The

  Secretary of Labor has the authority to bring separate suits for

  different violations of the same law, and res judicata does not

  generally apply in such cases.       See S.E.C. v. First Jersey Sec.,

  Inc., 101 F.3d 1450, 1464 (2d Cir. 1996) (“If the second

  litigation involved different transactions, and especially

  subsequent transactions, there generally is no claim

  preclusion.”); NLRB v. United Technologies Corp., 706 F.2d 1254,

  1259–60 (2d Cir.1983) (“[T]he circumstance that several

  operative facts may be common to successive actions between the

  same parties does not mean that the claim asserted in the second

  is the same claim that was litigated in the first[.]”).

              Defendants also argue that this court’s docket is

  overloaded and that judges in the Eastern District of New York

  face a substantially higher average caseload than our colleagues

  in the Western District of Kentucky. (Mot. at 16.)           Though this

  court’s caseload arguably could weigh in favor of transferring

  this case, it does not overcome the other factors already

  discussed.    See Neil Bros., 425 F. Supp. 2d at 334 (“Although


  2 The court also notes that the Kentucky action is not the only prior
  relevant interaction between these parties. In addition, the parties
  previously entered into a consent decree requiring Defendants to
  comply with the FLSA. (Compl. ¶¶ 80-81.) That consent decree was filed
  in this district and approved by the late Judge Wexler in January 2013.
  (Id.; see Case No. 12-cv-6368.) That consent decree is relevant to the
  DOL’s argument that Defendants acted willfully in violating the FLSA.

                                       20
Case 2:19-cv-03389-KAM-SJB Document 28 Filed 07/28/20 Page 21 of 25 PageID #: 887



  certainly not decisive, docket conditions or calendar congestion

  of both the transferee and transferor districts is a proper

  factor and is accorded some weight.”) (quoting Miller v.

  Bombardier Inc., No. 93-cv0376, 1993 WL 378585, at *5 (S.D.N.Y.

  Sept.23, 1993)).

              Taken together, the interests of trial efficiency and

  justice, like nearly all of the other relevant factors, weigh

  against transfer.     Accordingly, even if Defendants could show

  that the Western District of Kentucky were a proper venue for

  this action, the balance of interests weigh against transferring

  the case.    Defendants’ motion to transfer is, likewise, denied.

        III. Motion to Stay Proceedings

              Defendants argue that, in the alternative, the court

  should stay this case pending the outcome of the Kentucky

  action, based on the “first-filed” rule.         (Mot. at 17-18.)

              The “first-filed” rule was intended to prevent “mirror

  lawsuits,” where two parties seeking declaratory judgements on

  the same dispute would rush to file in their favored forums.

  See Bukhari, No. 12-cv-4290, 2012 WL 5904815, at *3 (S.D.N.Y.

  Nov. 26, 2012); N.Y. Marine, 599 F.3d at 112.          The doctrine has

  also been applied in the context of class action lawsuits, where

  two potentially overlapping classes file in different courts,

  against the same defendant.       See Wyler-Wittenberg v. MetLife


                                       21
Case 2:19-cv-03389-KAM-SJB Document 28 Filed 07/28/20 Page 22 of 25 PageID #: 888



  Home Loans, Inc., 899 F. Supp. 2d 235, 250 (E.D.N.Y. 2012).

  Application of the “first-filed” rule may also be appropriate

  when there are similar legal issues, including when two suits

  are brought against the same defendant under the FLSA.            See

  Pippins v. KPMG LLP, No. 11-cv-0377, 2011 WL 1143010, at *2

  (S.D.N.Y. Mar. 21, 2011); TateSmall v. Saks Inc., No. 12-cv-

  1008, 2012 WL 1957709, at *4 (S.D.N.Y. May 31, 2012).

              The two cases here involve the same parties and allege

  violations of the FLSA.      (See generally Compl.; 15-cv-562, ECF

  No. 43, Amended Complaint.)       The allegations in both cases are

  that KDE Equine failed to pay overtime to hot walkers and

  groomers, instead paying flat rate and lump sum wages for

  fluctuating work hours, and failed to keep adequate records.

  (Id.)   In addition, both cases seek liquidated damages and back

  pay for workers.     (Id.)   The Kentucky action and this case also

  allege Defendants violated a consent decree approved in 2013 in

  the Eastern District of New York.         (Id.)   The Kentucky action,

  which is currently at an advanced stage and awaiting a ruling on

  the merits from the court, could potentially reach legal

  conclusions pertinent to this action, including whether paying

  wages at a fixed rate for variable work hours is a violation of

  the FLSA.




                                       22
Case 2:19-cv-03389-KAM-SJB Document 28 Filed 07/28/20 Page 23 of 25 PageID #: 889



              Despite the similarities between the cases, there are

  also some noteworthy differences.         The Kentucky action was

  brought in 2015, alleging violations from 2013 to 2015, whereas

  this case was brought in 2019, alleging violations from 2016 to

  the present.    (Id.)   Though both cases allege underpayment of

  the same types of employees, the two groups of employees are

  almost entirely distinct and worked at different locations.

  This case also contains distinct legal allegations about

  Defendants’ failure to pay H-2B visa employees the proper

  overtime rate. (Compl. ¶ 34.)

              The situation here is somewhat analogous to a class

  action, with claims brought on behalf of distinct groups who

  have similar claims.      However, unlike a class action, a case

  brought by the DOL does not carry a real risk of overlapping

  claims, given that there is no “opt-in” mechanism, and the

  Secretary of Labor can amend the list of employees included in

  the complaint. (See Opp. at 20 n.13.)

              “As an alternative to dismissal, a moving party may

  raise the ‘first-filed’ rule as grounds for the court [to] order

  a stay in a subsequent suit.”       Wyler-Wittenberg, 899 F. Supp. 2d

  at 247.   “[T]he ‘first filed’ rule is not a hard and fast rule,

  but rather, subject to the discretion of the district court

  judge.”   Silverman Partners, L.P. v. First Bank, 687 F. Supp. 2d


                                       23
Case 2:19-cv-03389-KAM-SJB Document 28 Filed 07/28/20 Page 24 of 25 PageID #: 890



  269, 292 (E.D.N.Y. 2010).       The court “should consider which

  course of action will most likely avoid duplication of judicial

  effort, avoid vexatious litigation in multiple forms, achieve

  comprehensive disposition of litigation among parties over

  related issues, and eliminate the risk of inconsistent

  adjudication.”     Andreas-Moses v. Hartford Fire Ins. Co., No. 16-

  cv-1387, 2017 WL 5634709, at *3 (N.D.N.Y. Oct. 30, 2017)

  (quoting Wyler-Wittenberg, 899 F. Supp. 2d at 247) (alteration

  omitted).

              The court finds that a stay is not appropriate at this

  time.   Although there may be findings of fact and law reached in

  the Kentucky action, including whether the lump sum and fixed

  rate payment practices used by Defendants violated the FLSA,

  those findings are not pertinent to the parties’ immediate

  ability to conduct discovery.       Given that there are employees

  and documents relevant to this case, which were not relevant to

  the Kentucky action, there is no reason to continue to delay

  relevant discovery.     Accordingly, discovery in this case will

  not be stayed.     If the Kentucky action remains pending once

  discovery in this case is completed, the court would entertain a

  renewed motion to stay these proceedings at that time.




                                       24
Case 2:19-cv-03389-KAM-SJB Document 28 Filed 07/28/20 Page 25 of 25 PageID #: 891



                                  Conclusion

              For the foregoing reasons, Defendants’ motion is DENIED.

  Defendants are directed to file an answer to the DOL’s complaint

  in accordance with Federal Rule of Civil Procedure 12.            In

  addition, once Judge Boom issues a decision on the merits in the

  Kentucky action, the parties shall jointly update this court by

  filing a letter within seven business days of Judge Boom’s Order,

  including the parties’ view as to how the Order affects this case.

              The Clerk of Court is respectfully directed to update

  the docket in this case to reflect that Eugene Scalia, who is now

  the Secretary of Labor, should be substituted as the plaintiff

  pursuant to Federal Rule of Civil Procedure 25(d).

  SO ORDERED.

  Dated:      Brooklyn, New York
              July 28, 2020


                                     ___________/s/______________
                                     Hon. Kiyo A. Matsumoto
                                     United States District Judge




                                       25
